DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             With respect to claim 1-3, claims are indefinite because they are drafted in such a way that it is not clear whether they are drawn to the sub-combination of an insert assembly or to the combination of an insert assembly and a grinding mill. For example, only, and with reference to claim 1, lines 1 and 2 thereof recite “A split pulp chamber insert assembly formed for installation in a pulp chamber on a discharge end wall in a grinding mill …”, indicating that what is claimed is the sub-combination of an insert assembly. Note also the phrase “the insert assembly comprising” in line 7. On the other hand, portions of the claim recite limitations on the grinding mill or limitations that are dependent on the grinding mill (note the limitations in lines 8-10 of the claim, at least two insert elements, the at least two insert elements being configured to cooperate to form a lining covering at least one portion of the pulp chamber surfaces). These elements indicate that perhaps the applicant’s intention is to claim the grinding mill in combination with the insert assembly. All of the independent claims rejected under the aforementioned grounds contain the same defects. 
           In this office action it is presumed that the claims are drawn to the sub-combination of the insert assembly only, in order to give the claims their broadest reasonable interpretation during examination, per applicable rules. Accordingly, all references in the claims to the grinding mill are only to be statements of intended use with regard to the claimed insert assembly. The differently, all such features are not considered to further structurally limit the claimed insert assembly.
	      However, clarification of the scope of the claims is required in response to this office action. Should applicant desire to claim the grinding mill in any claim, and then the same should be clearly done. The applicant is reminded that it is by now well settled that features not claimed may not be relied upon in support of patentability.
With respect to claims 4-15: the claim language is confusing since it is not clear whether “A split pulp chamber insert assembly” in line 1 is the same split pulp chamber insert assembly as in line 1 of claim 3 from which claims 4-15 depends or is an additional one. 
Claim 1 recites the limitation "the pulp lifters" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler (4,172,560).
Butler discloses at least one insert (202) for covering at least one selected surface (52) of a discharge end assembly (50), a discharge end wall system (10) mounted on a discharge end wall (fig. 1) of a mill shell in a grinding mill (Abstract), the mill shell being rotatable about an axis of rotation thereof in a direction of rotation, the discharge end wall (fig. 1) being partially defined by an outer perimeter wall of the mill shell (wall at the bottom of fig. 1, 2) and comprising a central hole (hole through cone portion 91 shown at the top of fig. 1) through which the pulp exits the mill shell, the discharge wall system comprising: the discharge end assembly (50) comprising: the discharge end wall (fig. 1) and the outer perimeter wall (wall at the bottom of fig.1, 2); a plurality of pulp lifters (108) radially arranged on the discharge end wall (fig. 1) relative to the axis of rotation; pairs of adjacent ones of the pulp lifters (108) each respectively comprising a leading one of the pulp lifters in the pair and a trailing one of the pulp lifters in the pair relative to the direction of rotation, the pairs partially defining respective pulp chambers (104) there-between through which the pulp is at least partially directed to the central hole (hole extending through cone portion 91 shown at the top of fig. 1). Also, Butler discloses means for securing (col. 3, lines 58-63) the at least one insert (202) in a predetermined position relative to the at least one selected surface (52), to cover the at least one selected surface (52); at least one cushion element/reinforced region (col. 4, lines 31-32) insofar as the applicant has claimed, formed to be positioned adjacent to at least one preselected portion of the at least one selected surface (a portion of 52) when the at least one insert (202) is positioned in the selected one of the pulp chambers (104).


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mepham et al (2017/0014831).
Mepham et al discloses in Figs. 2A-7, a discharge end wall system 240 mounted on a discharge end wall 227 of a mill shell 223 in a grinding mill 221, the discharge end wall 227 is partially defined by an outer perimeter wall 226 of the mill shell 223 and includes a central hole 224 through which the pulp exits the mill shell 223, the discharge wall system 240 includes a discharge end assembly 242 that includes the discharge end wall 227 and the outer perimeter wall 226 and a number of pulp lifters 222 radially arranged on the discharge end wall 226, the pairs of pulp lifters partially define respective pulp chambers 228 therebetween through which the pulp is at least partially directed to the central hole 224; the discharge end wall system 240 also includes one or more inserts 244 for covering one or more selected surfaces 246 (FIG. 4C) of the discharge end assembly 242, to mitigate the extent to which the selected surface 246 is subjected to wear due to movement of the pulp in the pulp chambers 228. Additionally, Mepham et al discloses that the discharge end wall system 240 includes fasteners 254 for securing the insert 244 in a predetermined position relative to the selected surface 246, to cover the selected surface 246; the insert 244 is securable in the predetermined position relative to the selected surface 246 between the discharge grate 250 and the discharge end assembly 242, to cover the selected surface 246 (FIG. 4C); the pulp chamber insert 244 includes one or more end walls 266 and a floor portion 268 connected to the sidewalls 264 and the pulp chamber insert 244 includes flanges 256, 258 that engage ridge surfaces 260, 262 of the pulp lifters 228 (FIG. 4B) wherein the flanges 256, 258 are secured to, or integrally formed with, sidewalls 264 of the insert 244 and the flanges 256, 258 include openings 270 formed for alignment with holes 272 in the ridge surfaces 260, 262. Also, Mepham et al discloses in Fig. 5 a platform/lateral edges (the two area not numbered extending from lifters 322 in the right and left side) and cushion elements/reinforced area 376 wherein positioning, of the cushion elements 376 depends on the form and positioning of the selected surface 346, and also of the preselected portion 378 of the selected surface 346. It will also be understood that, although the preselected portion 378 is within the selected surface 346, the preselected portion 376 may occupy the entire selected surface 346 wherein the preselected portion is an area on the surfaces of the discharge end assembly 342 which is subjected to wear to a much greater extent than the surface areas of the discharge wall assembly that are adjacent to it wherein the cushion elements 376 are formed and located in the inserts to provide additional protection from wear to the preselected portions 378.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose pulp mill.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725